Citation Nr: 1208939	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-39 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a combined rating in excess of 30 percent for a right knee disability.  

2.  Entitlement to a temporary total (convalescent) rating following right total knee replacement (TKR).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to July 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that continued a combined 30 percent rating (based on a formulation of 20 percent under Diagnostic Codes (Codes) 5257-5259 for symptomatic cartilage removal with instability and 10 percent under Code 5010 for arthritis) for the Veteran's right knee disability.  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  The case was previously before the Board in April 2010 when it was remanded for additional development.  

In June 2011 correspondence, the Veteran raised the matter of entitlement to a temporary total (convalescent) rating following right TKR.  Such matter is inextricably intertwined with the matter of the rating for the right knee disability (as the assignment of a 100 percent rating for any period of time would render moot the matter of the rating for such time period).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

The Board's April 2010 remand sought VA treatment records since September 2009, as it was indicated the Veteran suffered from right knee end-stage osteoarthritis and needed a total knee replacement.  November 2009 VA treatment records note that a right TKR was scheduled for January 2010.  However, February 2010 treatment records indicate that he did not get the total knee replacement and that such was on hold.  December 2010 treatment records noted that the Veteran hoped to receive right TKR in early 2011.  

April 2011 correspondence from the Veteran reports VA treatment earlier that month, and that he was being scheduled for a partial TKR due to the pain and degree of limitation of his right knee disability; in June 2011 he requested a temporary total convalescence rating for right TKR.  

The Veteran's correspondence reveals that there is outstanding pertinent evidence which must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Likewise, there is now an inextricably intertwined issue of whether a temporary total convalescence rating is warranted for any period of time during the appeal period; such issue must be adjudicated concurrently.  

Notably, the United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify the providers of his 2011 right TKR (and all follow-up care).  If any treatment was by a provider other than VA, he must also provide releases for records of the private treatment.  The RO must secure for the record updated records of all treatment leading up to the 2011 surgery, of the surgery, and of follow-up care, including updated (since January 2011) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for his right knee.  

2. The RO should then adjudicate the matter of entitlement to a temporary total rating under 38 C.F.R. § 4.30, and then readjudicate the matter on appeal.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

